Writ of Habeas Corpus Denied, Opinion issued January 4, 2013




                                             In The
                                Qløitrt uf ppia1s
                        *iffIi Oitrirt nf       it Oallaa

                                      No. 05-13-00015-CV


                         IN RE ROGELIO A. MARTINEZ, Relator


                  Original Proceeding from the 416th Judicial District Court
                                    Cohn County, Texas
                             T II Court Cause No, 416-50404-07


                             MEMORANDUM OPINION
                       Before Justices Moseley, LangMiers, and Fillmore
                                   Opinion by Justice Fillmore

       Relator contends the trial court’s December 10, 2012 order on contempt for failure to pay

child support is void because the order contains one punishment for multiple acts of contempt, and

one of the acts is not punishable by contempt. The facts and issues are well known to the parties,

so we need not recount them herein. Based on the record before us, we conclude relator has not

shown he is entitled to the relief requested. Accordingly, we DENY relator’s petition for writ of

habeas corpus. See TEx. R. APP. P. 52.8(a); Ex parte Barnett, 600 S.W.2d 252, 254 (Tex. 1980)

(orig. proceeding).




                                                      ROBERT M. FILLMORE
                                                      JUSTICE
130015F.P05